Citation Nr: 1538597	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for myofascial lumbar syndrome (claimed as residuals of a back injury).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to September 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO granted service connection for myofascial lumbar syndrome and assigned an initial, 0 percent (noncompensable) rating, effective November 3, 2009 (the date of the claim).  The Veteran filed a notice of disagreement with the assigned rating in November 2010.  The RO issued a statement of the case (SOC) in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  

In a March 2012 supplemental SOC (SSOC), the RO continued the noncompensable rating.  In January 2013, the RO granted a 10 percent disability rating, effective December 3, 2012.  Later that month, the RO issued another SSOC extending the 10 percent disability rating back to the November 3, 2009 effective date of the award of service connection.

Because this appeal emanates from the Veteran's disagreement with the initial rating assigned following the award of service connection for myofascial lumbar syndrome, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). Moreover, although the RO awarded a higher initial rating during the pendency of the appeal, inasmuch as higher ratings are available for lumbar spine disability, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial rating remains viable on appeal.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The Board has twice remanded the  claim on appeal to the agency of original jurisdiction (AOJ) for further development in August 2014 and in February 2015.  Most recently, after accomplishing further action pursuant to February 2015 remand, the AOJ continued to deny the claim (as reflected in an August 2015 SSOC), and returned the matter to the Board for further consideration.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the November 2009 effective of the award of service connection,  the Veteran's myofascial lumbar syndrome has been manifested by subjective complaints of pain; objective findings of forward flexion to 90 degrees without objective evidence of pain, and a combined range of motion of the thoracolumbar spine of no less than 240 degrees; without evidence of  any separately ratable neurological manifestations, ankylosis, or intervertebral disc syndrome with any period of incapacitation.

3.  The schedular criteria are adequate to rate the lumbar spine disability at all pertinent points, and no claim for a total disability rating based on individual unemployability (TDIU) due to the lumbar spine has been raised.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected myofascial lumbar syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the Appeals Management Center (AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A January 2010 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for residuals of a back injury.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, consistent with Dingess/Hartman.

After the award of service connection, and the Veteran's disagreement with the assigned rating, no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the April 2011 SOC included citation to the full rating criteria for evaluating diseases and injuries to the spine, and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration, the timing and form of which suffices, in part, for Dingess/Hartman.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file include the Veteran's service treatment records (STRs) and VA treatment records, as well as reports of VA examinations  in June 2010 and December 2012.  Also of record are the Veteran's lay statements, including his testimony before the undersigned at the November 2013 video-conference hearing, along with written statements by the Veteran and his representative.  The Board finds that no further AOJ action to develop the claim for a  higher initial rating, prior to appellate consideration, is required.

As for the Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the Board hearing, the undersigned identified the issue on appeal. Also, information was solicited regarding the Veteran's current symptoms and treatment, to include regarding whether there were any outstanding medical records available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  As indicated, following the hearing, the Board sought additional development of the claims in August 2014 and February 2015.

Furthermore, the Board finds that there has been substantial compliance with the prior remand directives, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this regard, the Board notes that, in the August 2014 remand, the Board instructed the AOJ to obtain any outstanding VA treatment records, give the Veteran the opportunity to submit any additional records pertinent to his claim, and schedule the Veteran for a VA examination to address the current nature and severity of his service-connected-disability.  In the February 2015 remand, the Board observed that, although the AOJ obtained updated VA treatment record and gave the Veteran the opportunity to submit additional records, the AOJ failed to schedule the Veteran for a VA examination as directed.  As a result, in the February 2015, the Board ordered the AOJ to again obtain any outstanding VA treatment records and schedule the Veteran for a new VA examination.  The record reflects that these actions were accomplished as updated VA treatment records were associated with the claims file and the Veteran was scheduled for a VA examination in July 2015.

In the February 2015 remand, the Board advised the Veteran that, if he failed to report for his scheduled examination without good cause, the claim on appeal would be based upon the evidence of record in accordance with 38 C.F.R. § 3.655(b) (2014).  As stated above, the record reflects that the Veteran was scheduled for a VA examination in July 2015; however, he  failed to report for the scheduled examination.  In the August 2015 SSOC, the AOJ informed the Veteran that, since he failed to report for his scheduled examination without good cause, his claim would be rated based on the evidence of record.  To date, the Veteran has not provided any reason or justification for his failure to report, nor has he requested that the VA examination be rescheduled.  As such, no further AOJ action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim for a higher initial rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Historically, in a July 2010 rating decision, the Veteran was granted service connection for myofascial lumbar syndrome, residuals, back injury, and assigned an initial noncompensable rating, effective November 3, 2009.  A January 2013 rating decision increased the Veteran's rating to 10 percent, effective December 3, 2012.  Thereafter, another January 2013 rating decision granted the 10 percent rating back to the effective date of the award of service connection.

Although the 10 percent rating for the Veteran's myofascial lumbar syndrome has been assigned under Diagnostic Code 5237, for lumbosacral strain, effective September 6, 2003, all spine disabilities are rated, primarily, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula provides for assignment of a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned in cases of forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned  for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned  for unfavorable ankylosis of the entire spine.

The "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pertinent medical evidence of record includes the Veteran's VA treatment records and VA examinations conducted in June 2010 and December 2012.

A November 2009 VA treatment note documents the Veteran's complaint of back pain.  The note also indicated that he had a history of arthritis, but it is unclear as to what part of the body to which is referring as that notation is under the general heading "Musculo-Skeletal," and it does not provide any other information.  The record also indicates that the Veteran had not undergone back surgery.

In connection with his claim for service connection the Veteran underwent a VA examination in June 2010.  Upon examination, the Veteran was diagnosed with myofascial lumbar syndrome.  The Veteran stated that, occasionally, his back will bother him for a few days to a couple of weeks at a time.  He stated that when his legs hurt, he will begin to experience pain in his back.  He also stated that he experienced pain getting out of bed in the morning or getting out of a car.  The Veteran denied flare-ups, numbness, weakness, bowel or bladder incontinence, but he did state he has symptoms of bladder urgency.  He denied the need for an assistive device.  He also stated that, although he was unemployed, that was due to the economy and not his back.  He denied any incapacitating episodes over the last 12 months.

The Veteran's physical examination revealed normal gait and tenderness along the lumbosacral junction without spasm.  The Veteran's flexion was zero to 90 degrees; his forward extension was zero to 30 degrees; his right and left lateral rotation was zero to 30 degrees; and his right and left lateral flexion was zero to 30 degrees.  The examiner noted that there were no objective signs of pain on motion during the examination, but he did not that the Veteran admitted that he was "having a good day today."  The examiner noted that there was no evidence of flare-ups, and that there was no additional limitations following repetitive testing.  The Veteran's reflex examination was normal.  Finally, the examiner noted that the Veteran did not suffer from any functional effects as a result of his myofascial lumbar syndrome, including incoordination, fatigue, weakness, or a lack of endurance.

In December 2012, the Veteran was given another VA examination to address the current nature and severity of his lumbar spine.  Again, the Veteran was diagnosed with myofascial lumbar syndrome.  During the examination, the Veteran stated that his back pain was intermittent, and he denied any specific triggers, although he did state that he experienced increased pain when changing positions from laying to standing or sitting to standing.  He stated that he had not sought treatment for his back condition and that he was not taken any medications.  He said that he was laid off from his job as a truck driver in 2009, but not as a result of his service-connected disability.  He denied numbness, tingling, radiation of his back pain, any bowel or bladder incontinence, or saddle anesthesia.  He also denied flare-ups.

The Veteran's physical examination revealed forward flexion to 90 degrees or greater, without objective evidence of painful motion; extension to 30 degrees or greater, with objective evidence of painful motion at 30 degrees or greater; left and right lateral flexion to 30 degrees, without objective evidence of painful motion; right lateral rotation to 30 degrees or greater, without objective evidence of painful motion; and left lateral rotation to 30 degrees or greater, with objective evidence of painful motion at 30 degrees or greater.  Following repetitive-use testing, the Veteran's range of motion stayed the same.  With regard to any functional loss and/or functional impairment, the examiner indicated that the Veteran only suffered from pain on movement following repetitive-use testing.  The examiner found no evidence of localized tenderness or pain to palpation, as well as no evidence of guarding or muscle spasm.  The Veteran's muscle-strength examination, reflex examination, and sensory examination were all normal.  Straight leg raising test was negative, and there was no evidence of radiculopathy.  The examiner also noted that there were no other neurologic abnormalities associated with the Veteran's lumbar spine.  Additionally, the examiner indicated that the Veteran did not suffer from intervertebral disc syndrome, and X-rays did not show any evidence of arthritis.

In December 2012, the Veteran was seen at the VA Community Based Outpatient Clinic in Ft. Worth, Texas complaining of low back pain and spasm which had been getting worse.  Upon examination, the Veteran was ambulatory with a steady gait and movement in his extremities without limitation.

In June 2013, the Veteran was seen for a VA physical medicine and rehabilitation consultation.  The Veteran complained of increased back pain due to heavy lifting of the last few days, as well as a muscle spasm in his lower back.  With regard to the pain, the Veteran described it as a dull or sharp midline pain that occasionally radiated to his leg, although the Veteran stated that that was rare.  The pain was described as constant and was rated as a seven out of ten.  The Veteran was given a Revised Oswestry Index Questionnaire.  He described his pain as severe, but stated that it comes and goes.  He stated that he did not have to change personal care routines to avoid pain. He stated that he could lift heavy weights, but that such action would cause additional pain.  He stated that he could walk and sit without problem, but he stated that he could not stand for more than an hour without increased pain.  He stated that his social life and his ability to travel we not affected by pain.  Upon examination, the Veteran's flexion, extension, side-bending, and rotation were decreased, however the specific range-of-motion results were not recorded.  The examiner also noted pain and muscle tightness.  The treatment note referred back to a March 2013 MRI result which showed annular fissures and small disc protrusion at L5-S1.  The Veteran was diagnosed with segmental dysfunctional and degenerative disc disease.

During the November 2013 Board hearing, the  Veteran provided testimony  as to the nature and severity of his myofascial lumbar syndrome.  The Veteran stated that, roughly twice a month, he was unable to get out of bed in the morning because he was in so much pain.  He also stated that he will sometimes have problems bending forward or backward.  He stated that, at that time, he was employed.  When asked to describe the severity of his pain, the Veteran stated that his pain is usually a six out of ten, but that will increase to an eight out of ten with activity.  When asked whether increased pain limits his ability to perform physical activity, the Veteran stated that he sometimes needs to sit and relax for a little while, or he will take medication and continue his activities.

As discussed above, as the Veteran failed to appear for the VA examination scheduled in July 2015, his claim will be rated based on the evidence of record.  See 38 C.F.R. § 3.655..

Considering such evidence in light of the applicable criteria, the Board finds that the record does not support the assignment of an initial rating in excess of 10 percent for the Veteran's service-connected myofascial lumbar syndrome at any point since the November 2009 effective date of the award of service connection.

At the outset, the Board notes that at no point has the medical evidence of record revealed or even raised the possibility of any neurological manifestation of the Veteran's service-connected myofascial lumbar syndrome.  In this regard, the Board notes that the Veteran's complaints of radiating pain have been attributed to his cervical spine disorder, for which he is not service-connected.  See VA Addendum, June 2013.  Additionally, the December 2012 VA examiner specifically noted that the Veteran did not have any neurological manifestations of his lumbar spine.  Hence, any further discussion of Note 1 of the General Rating Formula is not warranted.

The Board further notes also the record does not support a finding of any incapacitating episodes due intervertebral disc syndrome so as to evaluation of the disability under the Formula for Rating IVDS on the basis of such episodes at any pertinent point.  In fact, during the Veteran's most recent VA examination in December 2012, the examiner specifically noted that the Veteran did not suffer from IVDS,  Moreover, the Veteran's VA treatment records are silent for any diagnosis of or treatment for intervertebral disc syndrome.  There also is no finding as to any incapacitating episodes as defined in Note (1) under that Formula.  See 38 C.F.R. § 4.71a.

As indicated above, under the General Rating Formula, a 20 percent rating is warranted when forward flexion is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion is not greater than 170 degrees.  Additionally, a 20 percent rating is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour.  The Veteran's forward flexion has consistently been measured at 90 degrees, which fails to meet even the 10 percent rating criteria, let alone the 20 percent criteria.  Additionally, the Veteran's combined range of motion is 240 degrees.  The Board notes the June 2013 VA treatment record which indicated decreased forward flexion; however, a precise measurement in degrees was not provided.  Additionally, while the Veteran complained of muscle spasm in June 2013, there is no indication that such was severe enough to result in an abnormal gait or spinal contour.  In fact, the June 2013 treatment record noted that the Veteran's gait, station, and coordination were normal.  See VA Addendum, June 2013.


Although the record fails to show that, at any pertinent point, that the Veteran met the objective criteria for a 10 percent rating under the General Rating Formula, in reviewing the two January 2013 rating decisions, it is clear that the RO assigned a 10 percent rating based on the medical and lay evidence of record indicating painful motion under DC 5237.  This is consistent with the intention of the rating schedule to recognize that painful motion due to a healed injury is productive of disability entitled to at least the minimal, compensable rating for the joint.  38 C.F.R. § 4.59 (2014); see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Thus, the assigned rating contemplates functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. 7.  However, no higher rating is assignable on that basis.  In this regard, during both the June 2010 and the December 2012 VA examinations, the examiners specifically noted that the Veteran's range of motion was not limited any further following repetitive-use testing.  Additionally, while the record clearly indicates that the Veteran suffers from pain, neither VA examinations nor the Veteran's VA treatment records indicate that the Veteran's pain has ever been so disabling as to warrant at least the next higher rating under either 5237.  Furthermore, the Veteran specifically denied any additional functional effects as a result of his myofascial lumbar syndrome, including incoordination, fatigue, weakness, or a lack of endurance.  See, e.g., VA Examination, December 2012; VA Addendum, June 2013.  Thus, the record does not contain medical evidence suggesting that the Veteran's disability picture more nearly approximates the higher 20 percent rating.  The Board reiterates that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's myofascial lumbar syndrome reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(cited in the April 2011 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's myofascial lumbar syndrome at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the Veteran's myofascial lumbar syndrome, to include painful motion, and there are no additional symptoms of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected myofascial lumbar syndrome.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's myofascial lumbar syndrome is appropriately rated as a single disability.  As this case does not involve evaluation of multiple disabilities, the holding in Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board  notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to his right knee degenerative joint disease.  In fact, during the Veteran's November 2013 hearing, the Veteran stated that he was presently employed.  Furthermore, during his December 2012 VA examination, the Veteran stated that, although he was unemployed, that was not a result of his myofascial lumbar syndrome. Furthermore, the December 2012 VA examiner opined that the Veteran's myofascial lumbar syndrome would not impact his ability to work.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to myofascial lumbar syndrome has not been expressly raised by the Veteran or reasonably raised by the record, and need not be addressed in conjunction with this claim.

For all of the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson, and that the claim for higher rating for myofascial lumbar syndrome must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a rating in excess of 10 percent at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 10 percent for myofascial lumbar syndrome is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


